Citation Nr: 0900942	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the 
veteran's service-connected epididymitis.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence exists to reopen a 
claim for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard, with periods 
of active duty from September 1964 to January 1965 and March 
1968 to September 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disorder did not have 
onset during the veteran's active service or within one year 
of service and was not caused or aggravated by the veteran's 
service, including his service-connected epididymitis.  

2.  The veteran's low back disability did not have onset 
during the veteran's active service or within one year of 
service and was not caused or aggravated by the veteran's 
active service.  

3.  The veteran's tinnitus did not have onset during the 
veteran's active service and was not caused or aggravated by 
the veteran's active service.  

4.  The RO denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss in a December 
2002 rating decision; the veteran did not appeal that 
decision.  

5.  Evidence received since the December 2002 rating decision 
does not raise a reasonable possibility of substantiating 
that claim.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5701(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for entitlement to service connection for 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

3.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 
3.307, 3.309 (2008).  

4.  The December 2002 rating decision that denied a claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

5.  New and material evidence has no been received since the 
December 2002 rating decision that denied entitlement to 
service connection for bilateral hearing loss and that claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including psychosis, degenerative 
arthritis, and hearing loss, may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§ 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran is seeking service connection for an acquired 
psychiatric disorder, a low back disability, and tinnitus.  
Additionally, he seeks to reopen a prior claim for service 
connection for bilateral hearing loss.


Acquired Psychiatric Disorder

The veteran alleged in his April 2004 claim that he currently 
suffers from depression because his service-connected 
epididymitis has caused sexual dysfunction and poor self 
esteem.  He also claims that being discharged from the 
National Guard for hardship reasons also contributed to his 
condition.

There is no evidence in the veteran's service treatment 
records that he ever complained of, or was treated for, 
depression, anxiety, or any other mental illness.  Nor is 
there any evidence of record that he was treated for an 
acquired psychiatric disorder within one year of service.  

It appears from the evidence of record that the veteran first 
sought psychiatric treatment after he injured his lower back 
in a 1986 industrial accident which worsened over the 
following year until he was unable to work.  A February 1988 
treatment note prepared by Dr. "J.C." reports that the 
veteran was experiencing considerable anxiety and emotional 
stress secondary to his continuing problems with his back and 
his inability to work.  

In an August 1988 letter, a clinical psychologist, Dr. 
"G.G." reported that he had seen the veteran five times 
since June 1988 following a referral from Dr. J.C. and was 
helping the veteran manage his anxiety and depression.  In a 
November 1989 letter, the veteran's current treating 
psychiatrist, Dr. "J.M." reported that the veteran had 
become increasingly depressed and discouraged over the past 
several months due to his situation.  

In July 1991, the veteran was evaluated by Dr. "M.H." as 
part of his application for Social Security Administration 
(SSA) disability benefits.  At that time, the veteran denied 
any psychiatric involvement prior to his 1986 industrial 
accident, but reported difficulties with pain, anxiety, and 
depression since, providing evidence against his current 
claim with the VA.   

The veteran was afforded a VA examination in October 2004.  
The examiner noted that although the veteran claimed to be 
very depressed, when administered the Beck Depression 
Inventory, his score indicated only mild depression.  The 
examiner concluded that the veteran was exaggerating the 
difficulties that he has had as a result of his service-
connected injury.  The examiner reviewed a report of the 
veteran's October 2004 general physical examination, which 
included an evaluation of his epididymitis, and stated that 
he did not find the veteran's reports of substantial sexual 
problems to be credible.  He also reported that the veteran 
appeared evasive and sullen.  He diagnosed the veteran with 
malingering and an antisocial personality disorder, 
provisional.  He opined, "I think it most likely that the 
veteran is exaggerating the impact of his epididymitis on his 
depression and sexual functioning.  I did not find his report 
credible."  

The Board finds that such a report provides highly probative 
evidence against not only this claim, but all claims. 

Another examiner who performed a general VA examination of 
the veteran in October 2004 concluded that it is likely that 
the veteran's depression is related to his back disability.  

The weight of the evidence shows that the veteran's 
depression arose secondary to his 1986 industrial accident, 
many years after service.  The veteran's current claims that 
his psychiatric condition is related to his service is not 
supported by any credible medical evidence and in fact, was 
rejected by the October 2004 VA examiner who concluded that 
the veteran was malingering.  

Based on the above evidence, the Board finds that the 
veteran's acquired psychiatric disorder did not have onset 
during his active service or within one year of service and 
was not caused or aggravated by his active service, including 
his service-connected epididymitis.  Thus, entitlement to 
service connection for an acquired psychiatric disorder is 
not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  


Low Back Disability

The veteran injured in his low back in a 1986 industrial 
accident.  However, the veteran claims in a December 2004 
statement that his current low back disability is related to 
military service because his back was weakened during his 
active service.  

The Board can find no evidence in the veteran's service 
treatment records of any injury to the veteran's back in 
service.  While the veteran reported experiencing recurrent 
back pain in a March 1968 Report of Medical History, a March 
1968 examination did not reveal any back or spinal problems.  
At separation from service in September 1968, the veteran no 
longer complained of back pain and his September 1968 
separation examination report does not indicate any back 
problems.  There is no evidence that the veteran sought 
treatment for low back pain in service or within one year of 
service.  

At an orthopedic consultation in January 1992 as part of the 
veteran's claim for SSA benefits, the veteran denied any 
orthopedic trouble before the military and reported that his 
low back was okay in the military.  The veteran was afforded 
a VA examination of his spine in October 2004.  At that time, 
the veteran denied sustaining any orthopedic injury while on 
active duty.  

The overwhelming weight of the evidence, including the 
veteran's own statements in the file, supports the finding 
that the veteran's low back disability did not have onset 
during the veteran's active service and was not caused or 
aggravated by the veteran's active service.  Thus, service 
connection is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Tinnitus

The veteran reported at an October 2004 VA audiological 
examination that he first started experiencing tinnitus about 
four or five years ago and currently experiences tinnitus 
once a week or once every two weeks for approximately one 
hour.  He believes that his tinnitus was caused by exposure 
to engine noise in service.  

The examiner observed that the degree and configuration of 
hearing loss in the veteran's right ear was not consistent 
with acoustic trauma, but rather the effects of the aging 
process.  While the loss hearing loss in the veteran's left 
ear did suggest a history of noise exposure, the examiner 
noted that the veteran had an extensive history of post-
service employment in places with excessive noise and that 
the veteran reported experiencing hearing difficulties for 
the first time only about four or five years ago, long after 
separation from military service.  

Based on the above, the examiner concluded that the veteran's 
tinnitus was not the result of acoustic trauma in service.  
Thus, service connection for tinnitus is not warranted.  The 
Board finds that this examination, as well as the service and 
post-service treatment records, provide evidence against this 
claim, outweighing the veteran's statements. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Bilateral Hearing Loss

A prior claim for bilateral hearing loss was denied in 
December 2002.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's prior claim because there was no 
evidence that the veteran's current hearing loss was related 
to acoustic trauma in service.  Thus, for evidence in this 
case to be considered new and material, it must show that the 
veteran's current hearing loss is related to his active 
service.

The veteran was afforded a VA examination in October 2004.  
This evidence is new.  However, the examiner concluded that 
the veteran's hearing loss is not related to in service noise 
exposure.  Thus, the new evidence is not material and the 
veteran's claim for bilateral hearing loss cannot be 
reopened.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  




The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of letters sent to the veteran in July 2004, September 2004, 
and February 2005 that informed him of what evidence was 
required to reopen his prior claim and to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that a grant 
of service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
benefits.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records 
and SSA records.  The veteran was also afforded four VA 
examinations in October 2004, a general physical examination, 
a psychiatric examination, an examination of his spine, and 
an audiological examination.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


